Citation Nr: 1431146	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-39 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee disability, based on limitation of extension.

2.  Entitlement to an rating in excess of 10 percent for left knee disability, based on limitation of flexion.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Roger Stanfield, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from February 1964 to September 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2009 and September 2010 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is in the Veteran's file.

In November 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

In a letter received in May 2014, the Veteran's attorney-representative requested an additional Board hearing, but provided no cogent explanation for why such was needed.  Accordingly, the Board will proceed with a decision on the claims.
 
The issues have been recharacterized to comport with the evidence of record.
 

FINDINGS OF FACT

1.  During the pendency of the appeal, left knee disability has manifested by limitation of flexion at most to 40 degrees and extension at most to 5 degrees, even considering painful motion and other factors; the evidence does not show ankylosis, subluxation or instability, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  The Veteran's service-connected disabilities, collectively rated at 80 percent, at least one of which is rated over 40 percent, do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability, based on limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

2.  The criteria for a rating in excess of 10 percent for left knee disability, based on limitation of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in September 2008 and December 2009 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a March 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal. 

VA examinations were conducted in October 2008, April 2010, and January 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Left Knee Disability

The Veteran seeks a rating in excess of 10 percent for a left knee disability on the basis of limitation of flexion.  The medical evidence of record also shows limitation of left knee extension.  Separate ratings may be assigned for limitation of flexion and extension. VAOPGCREC 9-2004.

He and his wife report knee pain; giving way; and difficulty sitting, standing, and walking for long periods of time.  Giving way may indicate instability.  Separate ratings may be assigned for limitation of motion and instability.  VAOPGCPREC 23-97.

Knee instability is rated under Diagnostic Code 5257.  A 10 percent rating requires slight recurrent instability of the knee.  A 20 percent rating requires moderate instability.  The maximum rating, a 30 percent, requires severe instability.  

Limitation of flexion is rated under Diagnostic Code 5260.  The Veteran is currently in receipt of a 10 percent rating under this Code.  The criteria for the next higher rating, 20 percent, is flexion limited to 30 degrees.  The maximum rating, 30 percent, requires flexion limited to 15 degrees.  

Limitation of extension is rated under Diagnostic Code 5261.  A non-compensable rating requires extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent requires extension limited to 20 degrees.  A 40 percent, requires extension limited to 30 degrees.  The maximum rating, 50 percent, requires extension limited to 45 degrees.  

In August 2008, VA received the Veteran's claim for an increased rating.

On VA examination in October 2008, the Veteran complained of pain and buckling. The Veteran reported that he uses a cane and knee brace to ambulate.  He also reported that he was able to stand for 15 to 30 minutes, but that he was unable to walk more than a few yards.  Physical examination showed flexion to 80 degrees, with pain at 40 degrees.  There was no additional limitation in range of motion on repetitive-use testing.   There was no evidence of instability, dislocation, patellar or meniscal abnormalities, or arthritis.

On VA examination in April 2010, the Veteran complained of pain and instability. Physical examination showed flexion to 115 degrees, with pain.  In a July 2010 addendum, the VA examiner reported that range of motion was not limited by any of the Deluca factors (i.e. pain, weakness, fatigability, incoordination, or pain on movement of a joint) and that there was no additional limitation of range of motion on repetitive-use testing.

On VA examination in January 2013, the Veteran complained of pain and instability.  Physical examination showed flexion to 80 degrees, with pain at 80 degrees, and extension to 5 degrees, with pain at 5 degrees.  Range of motion was limited by joint pain and weakness.  There was no additional limitation of motion on repetitive-use testing.  There was no evidence of instability, dislocation, patellar or meniscal abnormalities, or arthritis.  Aside from pain, the Veteran's left knee was unremarkable.

Private and VA treatment records show complaints of knee pain and giving way.

During the appeal period, left knee flexion was limited at most to 40 degrees, even considering functional loss due to pain, weakness, fatigability, incoordination, swelling, and deformity.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995).  Accordingly, the criteria for the next higher rating available, which requires flexion limited to 30 degrees, have not been met.

During the appeal period, left knee extension was limited at least to 5 degrees, even considering functional loss due to pain, weakness, fatigability, incoordination, swelling, and deformity.  Id.  As the criteria for a noncompensable rating for limitation of extension have been met, and service connection for a separate rating for left knee strain, on the basis of limitation of extension, is warranted.  

During the appeal period, the Veteran and his wife reported symptoms of left knee instability-giving way and buckling.  They are competent to report symptoms within the realm of their personal experience.  See Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, knee instability is a medical condition that must be shown by competent medical evidence, such as Drawer, Lachman's, or McMurray's testing, or x-rays.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Neither the Veteran nor wife have shown that they are qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Thus, they are not competent to diagnose instability.

There is no competent medical evidence of record, including private and VA treatment records and three VA examination reports, of left knee instability.  Accordingly, a separate rating under Diagnostic Code 5257 is not warranted.

As there is no evidence of ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, disability ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  

The Veteran's left knee disability results in symptoms of pain and buckling, which impair his ability to sit, stand, or walk for long periods of time.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned ratings for the left knee are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

TDIU

The Veteran seeks a total disability rating based on individual unemployability.

To prevail, the evidence must demonstrate (1) that the Veteran's combined disability rating is 70 percent or more; (2) that "one disability" is ratable at 40 percent or more; and (3) that his service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  38 C.F.R. § 4.16(a).

He is currently in receipt of the following disability ratings:

30 percent for depressive disorder associated with left ankle arthritis,
      20 percent for left ankle arthritis,
      20 percent for left mid-tarsal joint arthritis, 
      20 percent for a right shoulder strain associated with a left knee strain,
      10 percent for a left knee strain, 
10 percent for right knee patellofemoral pain associated with left mid-tarsal joint arthritis, and
10 percent for peptic ulcer disease associated with left mid-tarsal joint arthritis.

His current combined rating is 80 percent.  For the purpose of determining whether the Veteran has "one disability" ratable at 40 percent or more, left ankle arthritis and the resulting depressive disorder are considered one disability because they result from a common etiology (left ankle arthritis).  The combined rating is 45 percent and the Veteran meets the schedular rating requirements for a TDIU.  See 38 C.F.R. § 4.25, Table I.

As to employability, the Veteran reports that he worked as a mechanic and a trucker until November 1993.

A September 2000 note, authored by a nurse practitioner, states that the Veteran is unemployable due to his service-connected disabilities.  The note is afforded no probative value because it lacks any rationale.

An April 2010 VA examiner concluded that the Veteran's service-connected disabilities affect his daily activities to the extent that he has pain on walking or physical activities due to his musculoskeletal disabilities and acid reflux due to his peptic ulcer.  Unemployability is not addressed.

A January 2013 VA examiner reported that the Veteran's musculoskeletal disabilities preclude physical work, but that is able to work in a sedentary environment that doesn't require the use of the left ankle.

Considering the Veteran's work experience and the functional limitations of his service-connected disabilities, the Board finds that the Veteran can realistically obtain and maintain substantially gainful employment.  For example, the Veteran could work as a tow truck director-much like an air traffic controller, a tow truck director tells tow trucks were to go.  The position calls in the Veteran's mechanic and truck driving experience and allows him to work in a sedentary environment where he can get up and move around if he gets sore.  The Veteran could also work as a truck driver as long as the truck has an automatic transmission (i.e. does not require him to use his left ankle).

The preponderance of the evidence is against the claim for a TDIU; there is no doubt to be resolved; and a TDIU is not warranted.
 

ORDER

1.  Service connection for left knee disability, based on limitation of extension, is granted.

2.  A rating in excess of 10 percent for left knee disability, based on limitation of flexion, is denied.

3.  A TDIU is denied. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


